DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This office action is in response to the Applicant’s amendment to the title and remarks filed 02/03/2021.  The Applicant’s amendment is accepted.  Claims 1-19 are presently pending and determined to be allowable.

Reasons for Allowance
Claims 1-19 are allowed over the prior art of record.  The closest prior art or record is 
Caveney US-20080071469-A1 (“Caveney ‘469); Caveney US-2010057361-A1 (“Caveney ‘361”); Ishioka US-20190009819-A1 (“Ishioka”); Medagoda US-20170293303-A1 (“Medagoda”); Moshchuk et al. US 2017/0233001 A1 (“Moshchuk”); Oniwa US-20170120908-A1 (“Oniwa”); Olsson EP-2325069-A1 (“Olsson”); and Chen CN-106696956-A (“Chen”).
The following is the examiner’s statement for reasons for allowance:
Caveney ‘469 teaches a method and system for predicting a future position of a vehicle using numerical integration wherein in order to predict the future position of the automotive vehicle, a mathematical model of the automotive vehicle is selected which takes into account the translational and rotational speed and acceleration of the vehicle.

Ishioka teaches a vehicle control device, method and program that includes a track generated by a first track generation unit wherein the first track generation unit employs a current position of the host vehicle as a reference, and sets, as a track of the host vehicle, future target positions of K (1), K (2), K (3), . . . whenever a predetermined time Δt passes from a current time.
Medagoda teaches a line acquisition system that calculates the drivable acquisition path based on the current states of the vehicle, such as position, speed, heading, and curvature.  The line acquisition system continually updates and displays the acquisition path as the vehicle is manually steered by the user.  When the user engages a steering controller, the last calculated acquisition path is used to automatically steer the vehicle onto the destination path.
Moshchuk teaches a method for providing vehicle lateral steering wherein the method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway; wherein the method determines an optimal steering control signal that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor; and wherein the method determines a state variable and a control variable for the current roadway curvature, bank and slope for stationary motion of the vehicle for constant speed, yaw rate and lateral velocity; wherein the method then introduces a new state variable and control variable for dynamic vehicle motion for variable speed, yaw rate and lateral velocity that is a difference between the state and control variables for predicted future times and the steady state variables.
Oniwa teaches a vehicle control apparatus includes a generation unit configured to generate a locus of a position of an own vehicle for each predetermined time in a future as a 
Olsson teaches a method and system for controlling the lateral lane position of a vehicle that includes a geometric model of a reference lateral path from an actual to a desired lateral lane position wherein the steps are then performed for each control time point: determining a control error by comparing a reference lateral position, velocity and acceleration provided from the geometric model with an actual lateral position, velocity and acceleration; calculating a reference feedback steering angle based on the control error; calculating a total reference lateral acceleration by adding the reference lateral acceleration from the geometric model and a road-based reference lateral acceleration; calculating a reference feedforward steering angle by applying a model of the inverse vehicle dynamics on the total reference lateral acceleration; determining a steering angle error by comparing the actual steering angle with added reference feedforward and feedback steering angles, and providing a steering signal based on the steering angle error to a steering system.
Chen teaches a vehicle trajectory tracking device and method with error correction of path.  See FIGS. 2, 4-7, and 10.

As per Claim 1: the closest prior art taken either individually or in combination with other prior art of record fails to teach or suggest:
predicting a second parameter of the vehicle state at each of the plurality of points in time in dependence on a current second parameter of the vehicle state, the plurality of predicted first parameters of the vehicle state and a second model of the second parameter of the vehicle state; and 
determining one or more control inputs for the vehicle at each of the points in time in dependence on the predicted first and second parameters of the vehicle state at each of the plurality of points in time and desired first and second parameters of the vehicle state at each of the plurality of points in time.

As per Claims 2-11:  Claims 2 to 11 depend from claim 1 and are therefore allowable.

As per Claim 12:  the closest prior art taken either individually or in combination with other prior art of record fails to teach or suggest:
an electronic processor configured to: 
predict a second parameter of the vehicle state at each of the plurality of points in time in dependence on a current second parameter of the vehicle state, the predicted first parameters of the vehicle state and the second model; and 
determine one or more control inputs for the vehicle at each of the points in time in dependence on the predicted first and second parameters of the vehicle state, and desired first and second parameters of the vehicle state at each of the plurality of points in time; and an output for outputting one or more signals indicative of the one or more control inputs.

As per Claims 13-18.  Claims 13 to 18 depend from claim 12 and are therefore allowable.  

As per Claim 19:  For the reasons given above with respect to claim 1, claim 19 is also allowable because it claims the apparatus for performing the method of claim 1 which is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668